Title: To George Washington from Major General John Sullivan, 18 August 1777
From: Sullivan, John
To: Washington, George

 

Dear General,
Hanover [N.H.] August 18th 1777.

I had the honour of receiving your Excellency’s favor of the 14th Inst: & have notified your Approbation of the sentence against the unfortunate Majr Mullins. I have also rectified the mistake about the Pay Abstracts agreable to your Excellency’s directions. I am inclined to think your Excellency will soon hear from Mr Howe at the Southward where I beleive he is bound, & will even land though his Aim is Eastward, my reasons for this Opinion are many, the necessity of his cooperating with Burgoyne is one, the hazard of seperating their Armies so far asunder, & leaving each liable to be defeated, Mr Livius’s threats against New Hampshire in his Letter to me; Govr Wentworh’s Letter intercepted by Govr Trumble in which he promises his friends to be among them this Summer, are other reasons which have weight in my Mind; but above all these Genl Howe’s Letter to Burgoine intercepted by Genl Putnam, amounts, in my opinion, almost to full proof. This Letter he knew was sent by a person who would immediately bring it to our army; he supposed your Excellency would not take him at his Word, but rather on the contrary, & consequently draw your Force more Southward, & to confirm you more in this Opinion; he is now making these Demonstrations to the Southward, which in his Letter he said he had then made: And to give his Demonstrations the desired Effect he has taken care to keep in sight of land part of the time, & near enough to be discovered from the shore, which he was under no necessity of doing, nor wou’d he have thought of, if he was in earnest about begining the Campaign to the Southward; I know the Winds have been against him, and he has been beating to Windward, but this by no means obliged him to come in sight of Land, I have no doubt he is trying to get to the southward, & will go a considerable way toward if not to south Carolina, I even think he will land, & commit some small Depredations, & remain there ’till he finds, he has drawn our Army near him, then he will re-embark, & proceed immediately to Boston or Portsmouth, to Co-operate with Burgoine, he is not now to learn, that by stopping the Arms the first year of the War, we disarmed most of the Inhabitants, & that those Arms have not been replaced. and that all our active Soldiers & good Arms will be employ’d in the rear against Burgoine, & that he can find but few men that are armed to oppose him in Front, he considers doubtless that the panic which must seize upon the Inhabitants, when they find themselves between two armies, & our main army at a Distance will facilitate his Conquests, & that ev’ry advancing Step he makes, or indeed that Burgoine makes, will be so much toward forming a Junction & subjugating the Country; we may

add to this, that in case they can form the Junction through Massachusetts & New Hampshire, they will have nothing to fear on the other side of them, & will in all their after Opperation⟨s⟩ be taking the Continent in Flank, these & many other Reasons induce me to be of this Opinion—I at the Same time well know that it would be dangerous to leave him to act his pleasure to the southward, & rely upon his going to Eastward, when we can only offer matter of Opinion in favor of the Delay; this he doubtless foresees, & will therefore conclude that this Manœuvre will answer his purpose effectualy.
Your Excellency will pardon my Freedom in giving my opinion upon a Difficulty I am unable to point out a Method to avoid, & beleive me to be with the greate⟨st⟩ Esteem Your Excellency’s Most Obedient Servant

Jno. Sullivan

